Citation Nr: 0410732	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


INTRODUCTION

The veteran served on active duty from November 1972 to October 
1975 and from September 1980 to January 1983.

The current appeal arose from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to service 
connection for a chronic acquired skin disorder.

In May 2003 the veteran and his son provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has been 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In August 2001 the RO issued a VCAA notice letter to the veteran 
in connection with his claim of entitlement to service connection 
for a chronic acquired skin disorder which is compliant with 
Quartuccio, supra.


The veteran claims that he suffers from a chronic acquired skin 
disorder as secondary to use of D2-2, SB Contamination Solution 
Number Two and STB Super Caustic Bleach, among other chemical 
agents during his second period of active service.  He states that 
through the years he has experienced residuals of such exposure.  
The service medical records for the second period of active 
service are negative for any skin disorders, and the veteran 
denied a history of skin problems when he was examined for 
separation from service at which time no skin disorder was found.  
The post service medical evidence of record does not relate to a 
chronic acquired skin disorder.

The Board is of the opinion that additional development of the 
record is warranted to include association with the claims file of 
information from the service department as to any chemical 
exposure of the veteran to the chemical agents identified by the 
veteran as well as others, post service treatment for outbreaks, 
and a comprehensive VA special dermatological examination with 
medical opinion as to the etiology of any skin disorder(s) found 
on examination.

"It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history."  38 C.F.R. § 4.1 (2003). See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his skin symptomatology since 
service.  He should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.



Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

The VBA AMC should contact the National Personnel Records Center 
and/or any other appropriate service department (army) for the 
purpose of ascertaining the nature and extent of exposure the 
veteran may have had to any chemical agents during his second 
period of service with the army, claimed as D2-2, SB Contamination 
Solution Number Two and STB Super Caustic Bleach, etc.

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special dermatological 
examination of the veteran by a dermatologist including on a fee 
basis if necessary for the purpose of ascertaining the current 
nature, extent of severity, and etiology of any chronic acquired 
skin disorder(s) which may be present.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

It is requested that the examiner address the following medical 
issues:

(a) Does the veteran have a chronic acquired disorder(s) of the 
skin?

(b) Is it at least as likely as not that any skin disorder(s) 
found on examination is/are secondary to exposure of the veteran 
to D2-2, SB Contamination Solution Number Two and STB Super 
Caustic Bleach, etc. in service, or if preexisting service, 
was/were aggravated thereby?

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  



The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to service connection for a chronic 
acquired skin disorder.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by the 
VBA AMC; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for service 
connection for a chronic acquired skin disorder, and may result in 
a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



